IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SUBRATA BOBBY NATH,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3199

IN RE: ESTATE OF ABHA
RANI NATH, DECEASED,
SUNITA N. SMITH AND LIPKA
NATH-BALDING FRITH,
ESTATE OF ABHA RANI
NATH, REPRESENTED BY
ROBERT M. ERVIN, JR., AS
SUBSTITUTE      PERSONAL
REPRESENTATIVE,

      Appellees.

_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Rafael A. Castro, III, Tallahassee, for Appellant.

Robert M. Ervin, Jr., of Ervin, Kitchen & Ervin, Tallahassee, for Appellee Estate of
Abha Rani Nath; Dean R. LeBoeuf of Brooks, LeBoeuf, Bennett, Foster, &
Gwartney, P.A., Tallahassee, for Appellees Sunita N. Smith and Lipika N. Frith.




PER CURIAM.
    AFFIRMED.

ROWE, WINOKUR, and JAY, JJ., CONCUR.




                               2